Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142468                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 142468
                                                                   COA: 298473
                                                                   Wayne CC: 08-006996-FH
  LESLIE PAUL FORD,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 1, 2010
  order of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall expressly state whether there was any
  evidence introduced at trial of the defendant’s prior felony conviction(s) and identify
  such evidence, including citations to the September 5, 2008 waiver trial transcript.

         HATHAWAY, J., not participating. Justice Hathaway recuses herself and will not
  participate in this case as she was the presiding trial court judge. See MCR 2.003(B).

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2011                      _________________________________________
           p0418                                                              Clerk